 BRYAN MEMORIAL HOSPITALBryan Memorial HospitalandNebraska Nurses As-sociation affiliated with American Nurses Asso-ciation.Cases 17-CA-12339, 17-CA-12529,and 17-CA-1302121 November 1986DECISION AND ORDERBY' CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONUpon charges filed by the Union on 24Septem-ber 1984, 14 March 1985, and 23 June 1986,1 theGeneral Counsel of the National Labor RelationsBoard issued an amended consolidated complainton 14 August1986 against:the Company, the Re-spondent, alleging that it has violated Section8(a)(5) and (1) of the National Labor RelationsAct.The complaint alleges that on 8 March 1982 theUnion was certified as the exclusive collective-bar-gaining representative of the Respondent's employ-ees in the unit found appropriate.2 The complaintalso alleges that since 18 March 1984 the Respond-ent has refused to bargain with the Union. On 12September 1986 the Company filed its amendedanswer admitting in part and denying in part theallegations in the complaint.On 22 September 1986 the General Counsel fileda Motion to Transfer Proceeding to Board and forSummary Judgment. On 26 September 1986 theBoard issued an order transferring the' proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Company fileda response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent's answer admits the complaint'sallegation that its annual gross revenues are inexcess of $250,000 and that it annually purchasesgoods and services valued in excess of $50,000 di-rectly from sources outside the State of Nebraska.It admits, in addition, that the unit is appropriateand that the Union was certified as the exclusiverepresentative of the employees on 8 March 1982.The Respondent's answer also admits that withoutnotifying the Union or bargaining, with it the Re-'The Unionfiled an amended charge in Case17-CA-12529 on 10April 1985.2After the Unionwas certified,the Respondent withdrew its recogni-tion on 20 June 1983.Pursuant to its decision inBryan Memorial Hospital,279' NLRB 222 (1986),the Board subsequently ordered the Respondentto bargain with the Union on request,discontinue all unilateral changesin the employment terms and conditions of its employees,and rescind allprevious unilateral changes on the Union's request.235spondent established a layoff policy as of 18 March1984, revised its leave-of-absence policy as of 10June 1984, changed its long-term disability and lifeinsurance plans as of 1 October 1984, changed itsoperating hours and day care service costs as of 1November 1984, changed its sick leave policy as of9 December 1984, changed its health insurance pre-miums and coverage as of 1 January 1986, and es-tablished attendance standards and a progressivedisciplinary system as of 1 March 1986. The Re-spondent's answer denies that these actions eitheraffect commerce under the Act or constitute an im-proper failure to bargain collectivelywith theUnion. It also denies that the Union, since 8 March1982, has been, the exclusive collective-bargainingrepresentative of the employees. The Respondentcontends in its answer that any unilateral actiontaken by it was permissible because the Respondentproperly withdrew its previous recognition of theUnion. In its response to the Notice to ShowCause, the Respondent also admits that the partiesand primary issue of this case are the same as thoseofBryan Memorial Hospital,'279NLRB 222 (1986).The Respondent asserts that the Board should denysummary judgment and dismiss the amended con-solidated complaint because the earlier decision "isnow on appeal to the United States Court of Ap-pealsfor the Eighth Circuit (Case No. 86-1549)."The record establishes that pursuant to theBoard's decision on 9 April 1986 inBryan Memori-alHospital,supra, the Respondent had an obliga-tion to bargain with the Union on 20 June 1983 andthereafter.The Board ordered the Respondent tobargain with the Union on request, discontinue allunilateral changes in the employment terms andconditions of its employees, and "rescind the uni-lateral changes made in the maternity leave policyand the healthinsuranceplan" on the Union's re-quest.After the Board issuedBryan Memorial Hos-pital,the Respondent continued, by the actions de-scribed above, to make unilateral changes in its em-ployees' terms, and conditions of employment.3Regarding the Respondent's assertion that theseunilateral actionswere permissible because it hadproperly withdrawn its previous recognition, of theUnion, the General Counsel contends, in its Motion2On 5 September 1986, in its"Request for Administrative Notice andWaiver of Trial" in the instant case, the Respondent requested that thejudge take administrative notice of the record inBryanMemorial Hospi-tal,supra. In its response,the General Counsel contended that the Re-spondent's request was improper because the issue of the Union's repre-sentative status and the Respondent's 20 June 1983 withdrawal 'of recog-nition "isres judicatain the current proceedings."On 10 September 1986Administrative Law Judge Leonard M. Wagman, in his "Order on Re-quest for Administrative Notice and Waiver of Trial," found that the Re-spondent was precluded from rehtigating the appropriateness of its previ-ous withdrawal of recognition.On 15 September 1986 the Regional Di-rector issued an order postponing hearing indefinitely.282 NLRB No. 32 236DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Summary Judgment,that the "issue isres judi-cata,and may not be raised or re-litigatedin the in-stant matter."The Respondent admits that the issue and partiesof the previous proceeding are identical but arguesthat the pendency of the previous proceeding'sFederal appeal necessitates a dismissal of the com-plaint.However, it is well settled that "an employ-er is not entitled to refuse to bargain with the certi-fied representative of its employees while it liti-gates the validity of that certification. in the courtsof appeals."4 Because all jurisdictional and eviden-tiary issues raised by the Respondent have been liti-gated in the previous unfair labor practice proceed-ing,we find that the Respondent has not raised anyissue that is properly litigable.Accordingly,wegrant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, a Nebraska nonprofit corpora-tion, operates a health care facility in Lincoln, Ne-braska. During the past 12 months,,a representativeperiod, the Respondent, in the course of its busi-ness operations,earned gross revenues in excess, of$250,000 and purchased goods and services valuedin excess of $50,000 directly from sources outsidethe State of Nebraska. We find that the Companyisan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationThe Union was certified on 8 March 1982 as thecollective-bargaining representative of the employ-ees in the following appropriate unit:All full-time and regularly scheduled part-timeGeneral Duty Registered Nurses, Special DutyRegistered Nurses, Admitting Nurse, AssistantCourse Director (CRNA-School of Anesthesi-ology), Assistant Head Nurse I, Assistant HeadNurse II, Cardiac Rehab. Med. Coordinator,Cardiac Rehab. Nurse, Critical Care Nurse,CR Special Procedures RN, Educational Co-ordinator, Ed. Coordinator ICU/CCU, Epide-miologist,G.I.Assistant - RN, M.H.T. Nurse,MICU Instructor, MICU - RN Mobile HeartTeam Nurse, Nuclear Medicine Tech., NurseAnesthetist,Nurse Coordinator, Nursing Edu-4Benchmark Industries,269 NLRB 1096,1098(1984).cation Instructor,Nursing Education Instruc-tor w/degree, Onocology Nurse, Open HeartTeam Leader, 0 & T Coordinator, Pre-opTeaching Nurse, Production Coordinator, Pa-tientReview Coordinator, Patient TeachingFacilitator,Pulmonary Function Tech., Radi-ology Staff Nurse, Rheumatology Nurse, StaffDiv. Inst. w/o degree, Staff Nurse - ER, StaffNurse - Med/Surg., Staff Nurse - OB, StaffNurse - Obstetrics, Staff Nurse - OR, StaffNurse - Par, Staff Pharmacist, Staff Supervi-sor, SurgicalCare Sec. Dir., and UltrasoundTech., EXCLUDING Guards, Admitting Su-pervisor,Area Director, Associate DirectorNursing Education, Asst. Director Food Serv-ice,AssistantDirectorHuman Resources,Asst.Director Medical Records, Assistant Di-rector Pharmacy, Assistant Director SurgerySuite,Cardiology Supervisor, CardiovascularLab Supervisor, Central Service Supervisor,Chief Medical Technologist, CommunicationsSpecialist,Computer Operations Supervisor,Day Care Director, Dietician, Director of An-esthesia,Director of CGR Services, Directorof Computer Services, Director of Electroen-cephalography,Director of Engineering, Di-rector of Food Service, Director of HealthPlanning,Director of Human Resources, Di-rector of Internal Auditing, Director of Main-tenance, Director of Management Accounting,Director of Medical Records, Director ofNursing Adm. Service, Director of OperationsAnalysis,Director of Pastoral Care, Directorof Patient Account Services, Director of Phar-macy, Director of Physical Therapy, DirectorofPlant`Operations,DirectorofPublicRelations/Fund Dev., Director of Radiology,Director of Respiratory Theraphy, Director ofSocial Service,Director of Volunteer Serv-ices,Education/Training Coordinator, GeneralAccounting Supervisor, General Stores/Dist.Supervisor, G.I. Lab Supervisor, Head Nurse,House Supervisor,Medical Records Supervi-sor,Nursing Education Clinical Coordinator,NursingEducationMed/Surg.Coordinator,Nursing Education Supervisor, Nursing Serv-ice Education Supervisor; Patient AccountingSupervisor, Patient Service Supervisor, Pay-rollSupervisor,PBX Supervisor, President,Purchasing Agent, Radiology Office Supervi-sors,Repr/Micrographics Supervisor, Respira-tory Theraphy Lead Tech., Shipping/Receiv-ing Supervisor, Special Procedures Supervisor,Tech. Director Radiology, Utilization ReviewCoordinator,Vice-President(DivisionA),Vice-President (DivisionB),Vice-President BRYAN MEMORIAL HOSPITAL(DivisionC),Supervisors aS defined in theAct, and all other employees.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainWithout notifying the Union or bargaining withit, the Respondent established a layoff policy as of18March 1984, revised its leave-of-absence policyas of 10 June 1984, changed its long-term disabilityand life insurance plans as of 1 October 1984,changed its operating hours and day care servicecosts as of 1 November 1984, changed its sickleave policy as of 9 December 1984, changed itshealth insurance premiums and coverage as of 1January 1986, and established attendance standardsand a progressive disciplinary system as of 1 March1986.We find that the, Respondent, by committingthese actions, has unlawfully refused to bargain inviolation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy establishing a layoff policy as of 18 March1984, revising its leave-of-absence policy as of 10Jame 1984, changing its long-term disability and lifeinsurance plans as of 1 October 1984, changing itsoperating hours and day care service costs as of 1November 1984, changing its sick leave policy asof 9 December 1984, changing its health insurancepremiums and coverage as of 1 January 1986, andestablishing attendance standards and a progressivedisciplinary system as of 1 March 1986 without no-tifying the Union or bargaining with it, the Re-spondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and'(1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, to rescind all previous unilateral changes inits employees' terms and conditions of employmenton the Union's request and, if an understanding isreached, to embody the understanding in a signedagreement. sORDERThe National Labor Relations Board orders thattheRespondent, Bryan Memorial Hospital, Lin-coln,Nebraska, its officers, agents, successors, andassigns, shall1.Cease and desist fromsThe General Counsel requests a visitatorialclause.Under thecircum-stances of this case, we deny the General Counsel's request.237ja)- -Refusing to-,bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Nebraska NursesAssociation affiliated with American Nurses Asso-ciation as the exclusivebargainingrepresentative ofits employees in the certified unit of nurses.(b)Making unilateral changes in the terms andconditions of employment of the bargaining unitemployees.(c) In any like or, related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) On request, bargain with the Union as the ex-clusive representative of all employees in the afor-enamed appropriate unit with respect to rates ofpay, wages, hours, and other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b)On request of the Union, rescind the unilater-al changes made in the layoff policy, leave-of-ab-sence policy, long-term disability and life insuranceplans, operating hours and day care service costs,sick leave policy, health insurance premiums andcoverage, attendance standards, and disciplinarysystem for bargaining unit employees,(c)Make the unit employees whole for anylosses they may have suffered as a result of, the uni-lateral changes in their terms and conditions of em-ployment, with interest to be computed in accord-ancewithFlorida Steel Corp.,231NLRB 651(1977).(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all 'other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)Post at its Lincoln, Nebraska facility copiesof the attached notice marked "Appendix."sCopies of the notice, on forms provided by the Re-gionalDirector for Region 17, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." 238DECISIONSOF NATIONALLABOR RELATIONS BOARDto ensurethat the notices are not altered, defaced,or'covered by any othermaterial.(f)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps the Respondenthas takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other -termsand conditions of employment with NebraskaNurses Association affiliated with American NursesAssociation as the exclusive bargaining representa-tive of our employees in the certified bargainingunit of nurses.WE WILL NOT make unilateral changes in theterms and conditions of employment of the bar-gaining unit employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Union asthe exclusive representative of all employees in theappropriate unitwith respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an agreement is reached, WEWILL embody such agreement in a signed contract.WE WILL, on request of the Union, rescind theunilateral changes made in the layoff policy, leave-of-absence policy, long-term disability and life in-surance plans, operating hours and day care servicecosts, sick leave policy, health insurance premiumsand coverage, attendance standards, and discipli-nary system for bargaining unit employees.WE WILL make employees whole for any lossesthat they may have suffered as a result of the uni-lateral changes in the terms and conditions of em-ployment, plus interest.BRYAN MEMORIAL HOSPITAL